Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2016

                                     No. 04-16-00054-CV

                          IN THE INTEREST OF V.H., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01656
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
       Appellee’s brief was due to be filed in this accelerated appeal on or before May 19, 2016.
Neither the brief nor a motion for extension of time has been filed.

         For this reason, appellee is ORDERED to file his brief on or before June 3, 2016. If the
brief is not filed by this date, the case may be submitted without appellee’s brief.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court